Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-11, 20 and 21, are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious an integrated circuit, particularly characterized wherein the gate protrudes in a first portion and a second portion on opposite sides of the dielectric plug, and the first portion is closer to the substrate than is the second portion, as detailed in claim 1.  Claims 2-11, and 21 depend from claim 1.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious an integrated circuit formed at least in part by the steps of wherein the gate protrudes in a first portion and a second portion on opposite sides of the dielectric plug, and the first portion is closer to the substrate than is the second portion, as detailed in claim 20.
The closest prior art of record, Cheng et al. (US Patent 9,443,853, hereinafter referred to as “Cheng”) teaches in figures 1A-9, and corresponding text, an integrated circuit comprising: a first set of fins (204) (figure 2A; col. 4, lines 64-67); a second set of fins (206) discrete from the first set of fins (figure 2A; col. 4, lines 64-67); a gate (802) passing over the first set of fins and the second set of fins(figure 8A; col. 6, lines 43-67); (502) surrounded by the gate (802) on two sides where the gate passes between the first set of fins (204) and the second set of fins (206), (figure 8B; col. 6, lines 43-67).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 10, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896